*607OPINION.
Lansdon :
During the year 1919 the owners of 100 per cent of the stock of the petitioner owned 98 per cent of the stock of the Nebraska State Savings Bank, and the owners of 100 per cent of the stock of the Nebraska State Savings Bank owned 93 per cent of the stock of the petitioner.
Substantially all the stock of the petitioner and the Nebraska State Savings Bank was owned or controlled by the same interests in the taxable year. The determination of the respondent that under the provisions of section 240 (b) (2) of the Revenue Act of 1918 such corporations were affiliated in the year 1919 is approved.

Judgment will be entered for the respondent.